Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 1 of 12 PageID #: 2199




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  SAMUEL JACKSON,                                      )
                                                       )
                                Plaintiff,             )
                                                       )
                           v.                          )        No. 1:19-cv-03141-JMS-TAB
                                                       )
  WEXFORD OF INDIANA, LLC,                             )
  PAUL TALBOT,                                         )
  MICHELLE LAFLOWER,                                   )
  CARRIE STEPHENS,                                     )
  CARRIE WELDER,                                       )
                                                       )
                                Defendants.            )

                   Order Denying Plaintiff's Motion for Summary Judgment,
                    Granting Defendants' Motion for Summary Judgment,
                           and Directing Entry of Final Judgment

         When a firefighter arrives at a burning house, she can't be blamed for failing to swiftly

  rescue the family cat from a nearby tree. Samuel Jackson's prison medical records reveal a multi-

  alarm fire: diabetes, hypertension, hyperlipidemia, morbid obesity, and osteoarthritis. These

  conditions don't excuse the prison medical team from also treating his toenail fungus, but they do

  demand a different perspective in judging whether the prison doctor properly exercised his medical

  judgment. Based on the undisputed facts properly before the Court, no reasonable juror could find

  that Mr. Jackson received constitutionally inadequate medical care for his fungal toenail infection,

  so the defendants are entitled to summary judgment.

                                I.      Plaintiff's Motion to Supplement

         Before turning to the parties' summary judgment motions, the Court addresses

  Mr. Jackson's motion to supplement his summary judgment pleadings. The motion to supplement
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 2 of 12 PageID #: 2200




  is unopposed, and Mr. Jackson filed the proposed supplement the same day as he filed a reply in

  support of his motion for summary judgment. The motion to supplement, dkt. [92], is granted.

                                II.    Summary Judgment Standard

         Summary judgment should be granted "if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to a judgment as a matter of law." Fed. R.

  Civ. P. 56(a). Once the moving party has met its burden, "the burden shifts to the non-moving

  party to come forward with specific facts showing that there is a genuine issue for trial."

  Spierer v. Rossman, 798 F.3d 502, 507 (7th Cir. 2015). A disputed fact is material if it might affect

  the outcome of the suit under the governing law. Williams v. Brooks, 809 F.3d 936, 941–42

  (7th Cir. 2016). "A genuine dispute as to any material fact exists 'if the evidence is such that a

  reasonable jury could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d 606,

  609–10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

         The Court views the record in the light most favorable to the non-moving party and draws

  all reasonable inferences in that party's favor. Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir. 2018).

  It cannot weigh evidence or make credibility determinations on summary judgment because those

  tasks are left to the factfinder. Miller v. Gonzalez, 761 F.3d 822, 827 (7th Cir. 2014).

                              III.    Application of Local Rule 56-1(e)

         Each fact asserted in support of or in opposition to a motion for summary judgment must

  be supported by "a citation to a discovery response, a deposition, an affidavit, or other admissible

  evidence." S.D. Ind. L.R. 56-1(e). And each "citation must refer to a page or paragraph number or

  otherwise similarly specify where the relevant information can be found in the supporting

  evidence." Id. The Court need only consider the cited materials and need not "scour the record"

  for evidence that is potentially relevant. Grant v. Trustees of Ind. Univ., 870 F.3d 562, 573−74



                                                    2
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 3 of 12 PageID #: 2201




  (7th Cir. 2017) (quotation marks omitted); see also Fed. R. Civ. P. 56(c)(3); S.D. Ind. L.R. 56-1(h).

  Where a party fails to properly support an assertion of fact or fails to properly address another

  party's assertion of fact, the Court may consider the fact undisputed for purposes of the summary

  judgment motion. Fed. R. Civ. P. 56(e)(2).

         Here, Mr. Jackson filed a "statement of material facts not in dispute" with his motion for

  summary judgment, dkt. 83, and a "statement of material facts in dispute" with his response to the

  defendants' motion, dkt. 89. But almost none of the asserted facts are properly supported by a

  specific citation. The Court will not dig through the record—including Mr. Jackson's more than

  1400 pages of exhibits—to determine which of Mr. Jackson's assertions are supported by evidence

  and which are not. See Fed. R. Civ. P. 56(c)(3); S.D. Ind. L.R. 56-1(h). Instead, the Court considers

  only those assertions that are supported by proper citations to specific portions of the record.

  See S.D. Ind. L.R. 56-1(e).

                                       IV.     Undisputed Facts

         A.      Mr. Jackson's Treatment

         Mr. Jackson suffers from onychomycosis, a fungal toenail infection that causes

  discoloration and thickening of the toenails. Dkt. 79-1 at 1−2, ¶ 5 (Paul Talbot affidavit); dkt. 79-6

  at 40 (medical records); dkt. 79-5 at 14, 50:24−51:2 (Jackson deposition). He also suffers from

  diabetes, hypertension, and hyperlipidemia, morbid obesity, leg pain, hip pain, and back pain.

  Dkt. 79-1 at 1, ¶ 4; dkt. 79-6 at 89−91. Mr. Jackson has had the fungal infection since 2000, but

  this case focuses on his treatment since 2017, when defendant Wexford of Indiana took over as

  the Indiana Department of Correction medical provider. See dkt. 8 at 2 (amended complaint).

  By that time, Mr. Jackson had already been diagnosed with onychomycosis, and medical staff

  sometimes trimmed his toenails for him. See, e.g., dkt. 79-6 at 88. The individual defendants were



                                                    3
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 4 of 12 PageID #: 2202




  each employed by Wexford at some time between April 2017 and the present. Dkt. 79-1 at 1, ¶ 2

  (Talbot); dkt. 79-2 at 1, ¶ 2 (LaFlower); dkt. 79-3 at 1, ¶ 2 (Stephens); dkt. 79-4 at 1, ¶ 2 (Welder).

          Dr. Talbot and a non-defendant nurse practitioner treated Mr. Jackson for various illnesses

  between May 2017 and April 2018. Dkt. 79-6 at 69−85, 105−19. Dr. Talbot maintained

  Mr. Jackson's Tramadol prescription, which helped treat the pain from onychomycosis.

          In late April 2018, Dr. Talbot treated Mr. Jackson for onychomycosis, among other things.

  Id. at 100−04. Dr. Talbott ordered that medical staff trim Mr. Jackson's toenails. Id. at 100. He also

  ordered a topical cream to treat a fungal infection on Mr. Jackson's left foot in the toe webbing. Id.

  at 100, 102. Dr. Talbot believed Mr. Jackson's toe web fungus was more serious than his toenail

  fungus. 1 He never observed cracked toenails or any other concern that would warrant surgical

  removal of the toenail. Dkt. 79-1 at 8−9, ¶ 36.

          A nurse clipped Mr. Jackson's toenails in August 2018. Dkt. 79-6 at 98−99. From then

  until December 2018, a non-defendant nurse practitioner treated Mr. Jackson for various medical

  conditions, including foot pain due to diabetic neuropathy. Id. at 1−22. In December 2018, the

  nurse practitioner ordered a toenail trim. Id. at 1.

          In May 2019, a non-defendant nurse overheard Mr. Jackson ask for his toenails to be

  clipped. She took him to the medical unit and clipped them. Id. at 130−31. Another nurse clipped

  his toenails again in July 2019. Id. at 124.




  1
   Indeed, the toenail fungus may have been only the third or fourth most serious medical condition involving
  Mr. Jackson's feet. See dkt. 79-1 at 6, ¶ 24 (Dr. Talbot explaining that he was more concerned about "the
  potential of toe web fungus, given [Mr. Jackson's] poor leg circulation due to ongoing diabetes and obesity,
  which could make any infection more complicated."); dkt. 79-6 at 5 (nurse practitioner noting Mr. Jackson's
  report that his feet "throb[] constantly throughout the day" due to diabetic neuropathy); id. at 7
  (nurse practitioner noting Mr. Jackson's "severely cracked heels" due to dry skin).
                                                       4
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 5 of 12 PageID #: 2203




         Also in July 2019, Mr. Jackson filed this action. Dkt. 1. Three months later, the Court

  entered a preliminary injunction directing the defendants to refer him to a dermatologist outside

  the prison. Dkt. 30.

         A nurse practitioner treated Mr. Jackson again in October 2019. At this visit, Mr. Jackson

  had hardened, thickened toenails and dry, cracked heels. Dkt. 79-6 at 48. The nurse practitioner

  ordered another round of medical toenail clipping. Id.

         Dr. Talbot treated Mr. Jackson on November 13 and November 20, 2019. He noted that

  Mr. Jackson's toe web fungus created a more serious risk than his toenail fungus. Id. at 50.

  Dr. Talbot prescribed a topical cream and twice-weekly foot soaks. Id. He declined to order an oral

  antifungal medication due to a risk of liver damage. Id. at 55.

         The outside dermatologist treated Mr. Jackson on November 22, 2019. The dermatologist

  confirmed the prior diagnosis of onychomycosis and recommended an oral antifungal medication

  for 3 months. Id. at 40. Pursuant to this recommendation, Dr. Talbot ordered the oral antifungal

  medication despite his concerns about liver damage. Id. at 59. Dr. Talbot warned Mr. Jackson that

  he was already at risk for liver damage due to his hyperlipidemia and morbid obesity, and he

  ordered tracking of Mr. Jackson's liver enzymes. Id.

         Dr. Talbot was transferred to another prison and has not treated Mr. Jackson since

  November 2019.

         B.      Ms. LaFlower, Ms. Stephens, and Ms. Welder's Lack of Involvement

         The careful reader may note that Ms. LaFlower, Ms. Stephens, and Ms. Welder are not

  mentioned in the discussion of Mr. Jackson's care. That's because Mr. Jackson points to no

  admissible evidence that they were involved. In his statement of disputed material facts, he

  contends that these defendants "all had supervisory responsibilities over their nursing staff" and



                                                   5
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 6 of 12 PageID #: 2204




  failed to ensure that proper care was given. Dkt. 89 at 4, ¶¶ 23−24. But he cites no evidence in

  support of this contention. In his statement of undisputed material facts, he asserts that they all

  "knew from [his] medical records that he was a diabetic and suffering in pain . . . for an extended

  period of time [with a] black toenail fungus infection." Dkt. 83 at 5. But the evidence he cites—

  Exhibits D, E, H, and K—does not support the assertion. 2 See dkt. 82-5 at 192−206 (Exhibit D)

  (medication records with no indication that they were reviewed by LaFlower, Stephens, or

  Welder); id. at 207−18 (Exhibit E) (grievance responses and emails, none involving LaFlower,

  Stephens, or Welder); dkt. 82-6 at 111−26 (Exhibit H) (job descriptions); id. at 236−41 (Exhibit K)

  (grievance responses not involving LaFlower, Stephens, or Welder).

          C.       Wexford's Policies and Practices

          In his statement of disputed material facts, Mr. Jackson asserts that Wexford "maintained

  written policies that prioritized cost-savings over patient care." Dkt. 89 at 5−6, ¶¶ 29−30.

  In support, he cites a contract between Wexford and the Indiana Department of Correction.

  He does not cite a specific contractual provision, and no provision supports his assertion.

  See generally dkt. 82-6 at 130−46.

          Mr. Jackson also asserts that Wexford has a practice of "improperly delegating its

  supervision of doctors to the doctors themselves, instead of overseeing them" as required by their

  contract with the Indiana Department of Correction. Dkt. 83 at 4. He cites the policies that



  2
    In his deposition, defense counsel asked Mr. Jackson how LaFlower, Stephens, and Welder were involved
  in his care. Mr. Jackson's response was the same for each: "she worked for Wexford." Dkt. 79-5 at 10,
  34:22−35:1 (Stephens); id. at 11, 41:6−14 (Welder); id. at 8, 26:16−21 ("I know [LaFlower] is with
  Wexford. . . . I know she's Wexford."). Aside from their employment with Wexford, Mr. Jackson offered
  no explanation for how any of these defendants knew about his toenail fungus, let alone that they were
  involved in treating it. Refusing to give straight answers to simple deposition questions is not wise strategy.
  In fact, it may open a party up to sanctions, including dismissal of the case. See Donelson v. Hardy, 931
  F.3d 565, 567−70 (7th Cir. 2019) (per curiam) (affirming district court's dismissal of case as sanction for
  plaintiff's "obstructive behavior during his deposition").
                                                        6
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 7 of 12 PageID #: 2205




  Wexford's practice allegedly violates, see generally dkt. 82-6 at 127−214, but he points to no

  evidence of the alleged practice itself, dkt. 83 at 4.

                      V.      The Defendants' Motion for Summary Judgment

          "Prison officials violate the [Eighth Amendment's] prohibition on cruel and unusual

  punishment if they act with deliberate indifference to a prisoner's serious medical condition." Perry

  v. Sims, 990 F.3d 505, 511 (7th Cir. 2021); (citing Farmer v. Brennan, 511 U.S. 825, 837 (1994)).

  To survive summary judgment on his claims against any defendant, Mr. Jackson must put forth

  evidence that would allow a reasonable jury to find "(1) an objectively serious medical condition

  to which (2) [the defendant] was deliberately, that is subjectively, indifferent." Johnson v.

  Dominguez, 5 F.4th 818, 824 (7th Cir. 2021). For his claim against Wexford, he must point to

  evidence that Wexford policymakers exhibited deliberate indifference in the form of an express

  policy, a widespread custom, or a decision by someone with final decision-making authority.

  Thomas v. Martija, 991 F.3d 763, 773 (7th Cir. 2021).

          Based on the facts properly before the Court, no reasonable jury could find that Mr. Jackson

  received constitutionally inadequate care. While there is some evidence that his toe fungus is an

  objectively serious medical condition, there is no evidence that would allow a jury to find that any

  defendant was deliberately indifferent to that condition.

          A.      Objectively Serious Injury

          A reasonable jury could find that Mr. Jackson's toe fungus is objectively serious.

  A "medical condition is serious if it has been diagnosed by a physician as mandating treatment or

  is so obvious that even a lay person would perceive the need for a doctor's attention." Perry, 990

  F.3d at 511 (cleaned up). Both Dr. Talbot and the outside dermatologist thought at least some

  treatment of the condition was appropriate, if not mandated, for Mr. Jackson's condition. Dkt. 79-1



                                                     7
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 8 of 12 PageID #: 2206




  at 8, ¶ 32 (Dr. Talbot noting that Mr. Jackson was provided with toenail trimmings and

  antifungal cream); dkt. 79-6 at 40−41 (dermatologist recommending oral antifungal medication).

  And Mr. Jackson testified that the condition causes him pain. Dkt. 79-5 at 14, 52:19−53:2;

  see Thomas, 991 F.3d at 771 (treatable prolonged pain is objectively serious medical condition).

  These facts are enough to survive summary judgment on this prong.

         B.      Subjective Indifference

         No reasonable juror could find that any defendant was deliberately indifferent to

  Mr. Jackson's fungal toenail infection.

                 1.      Dr. Talbot

         A doctor's subjective indifference "is proven by demonstrating that [the defendant] knows

  of a substantial risk of harm to an inmate and either acts or fails to act in disregard of that risk."

  Donald v. Wexford Health Sources, Inc., 982 F.3d 451, 458 (7th Cir. 2020) (cleaned up).

  "A medical professional is entitled to deference in treatment decisions unless no minimally

  competent professional would have [recommended the same] under those circumstances." Pyles

  v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). "Disagreement between a prisoner and his doctor, or

  even between two medical professionals, about the proper course of treatment generally is

  insufficient, by itself, to establish an Eighth Amendment violation." Id. The Court does not

  consider treatment of one condition in isolation but instead evaluates "the totality of an inmate's

  medical care." Petties v. Carter, 836 F.3d 722, 728 (7th Cir. 2016).

         The "totality of care" lens provides proper focus in this case. Dr. Talbot could have

  prescribed oral antifungal medication earlier, but he declined to do so because Mr. Jackson was at

  risk for liver damage and the oral medication would have increased that risk. Instead, Dr. Talbot

  prescribed topical antifungal medication and directed medical staff to clip Mr. Jackson's toenails.



                                                    8
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 9 of 12 PageID #: 2207




  Mr. Jackson was also prescribed Tramadol for his hip pain, and he acknowledges that it helped his

  foot pain. Dkt. 79-5 at 15, 55:10−18.

          The facts show that Dr. Talbot believed Mr. Jackson's toenail fungus was mainly a

  cosmetic condition, and he provided treatment accordingly. No reasonable jury could find that

  Dr. Talbot failed to exercise medical judgment, so he is entitled to summary judgment.

                  2.     Ms. LaFlower, Ms. Stephens, and Ms. Welder

          Ms. LaFlower, Ms. Stephens, and Ms. Welder's argument for summary judgment is simple:

  they had nothing to do with creating or implementing Mr. Jackson's treatment plan. Mr. Jackson

  argues that, as supervisors, they had an obligation to make sure the prison nurses took proper care

  of him. Dkt. 88 at 19 ("These Health Services Administrators failed Jackson in this sense because

  they were supposed to oversee nurses administering medication for his black toenail fungus

  infection, but instead of making certain that he'd received proper medication for his black toenail

  fungus infection, they just ignored him."). But in a 42 U.S.C. § 1983 action like this one, a

  "supervisor is . . . liable only if she was personally involved in the [alleged] constitutional

  violation." Taylor v. Ways, 999 F.3d 478, 493 (7th Cir. 2021). That means she had to "know about

  the conduct and facilitate it, approve it, condone it, or turn a blind eye for fear of what [she] might

  see." Id. at 494.

          Mr. Jackson points to no evidence that Ms. LaFlower, Ms. Stephens, or Ms. Welder

  facilitated, approved, condoned, or turned a blind eye to a constitutional violation. Most

  fundamentally, he points to no evidence that any of them knew he was receiving constitutionally

  inadequate treatment. To be sure, he asserts that they knew, but the evidence on which he relies

  does not support the assertion. Dkt. 83 at 5 (citing Exhibits D, E, H, and K); see dkt. 82-5

  at 192−206 (Exhibit D) (medication records with no indication that they were reviewed by



                                                    9
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 10 of 12 PageID #: 2208




  LaFlower, Stephens, or Welder); id. at 207−18 (Exhibit E) (grievance responses and emails, none

  involving LaFlower, Stephens, or Welder); dkt. 82-6 at 111−26 (Exhibit H) (job descriptions);

  id. at 236−41 (Exhibit K) (grievance responses not involving LaFlower, Stephens, or Welder).

            C.       Wexford

            Mr. Jackson's arguments against Wexford are varied and disjointed—so the Court will

  clarify which arguments are relevant to this litigation.

            To start, Mr. Jackson leans heavily on allegedly inadequate care he received for "over 19

  years." Dkt. 88 at 2; id. at 6, 10, 11, and 13. But as he acknowledges in his complaint, Wexford

  has only been providing medical services to him since April 1, 2017. Dkt. 8 at 2, ¶ 4. Wexford is

  not liable for any unconstitutional medical care provided before that date.

            Next, Mr. Jackson holds Wexford to the standard for individual liability, arguing that they

  "knew" of his medical condition and failed to treat it. Dkt. 88 at 9 ("Wexford . . . knew that

  providing a lack of medical treatment for Plaintiff black toenail fungus for 19 years place Plaintiff

  at risk of amputation or could be life threatening." 3); dkt. 89 at 1, ¶ 4 ("Wexford . . . has been

  deliberate indifferent to Plaintiff's serious medical needs for multiple years and has denied

  effective pain medication."). As explained above, Wexford can only be held liable for an Eighth

  Amendment violation based on an unconstitutional (1) policy, (2) widespread custom, or

  (3) decision by someone with final decision-making authority. Thomas, 991 F.3d at 773.

            Finally, the Court addresses Mr. Jackson's assertions of Wexford policies, practices, and

  customs. Once again, it is the lack of evidence that undermines his cliams. He makes bold claims

  about Wexford's practices. See, e.g., dkt. 89 at 2, ¶ 12 ("Wexford . . . has systemic and deficient

  delivery of medical care by hiring Dr. Paul Talbot for the sole purpose of directing him to control



  3
      Mr. Jackson points to no evidence that his condition threatened either life or limb.
                                                         10
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 11 of 12 PageID #: 2209




  cost by delaying serious conditions needing treatment and pain medication."); dkt. 83 at 3

  ("Wexford . . . and their doctors just did not care . . . whether Plaintiff's black fungal infected toes

  or feet were amputated."); id. at 4 ("Wexford . . . and their doctors are not capable of providing

  Plaintiff onsite treatment for his black fungal infected toenails. Wexford . . . and their doctors have

  widespread bad practices that continue to place Plaintiff's health in constant jeopardy all aimed at

  saving money."). But he cites no evidence that supports these claims. Instead, he offers 29 pages

  of news stories and blurbs about Wexford (or a related company) from across the country, dating

  back to at least 2003. Dkt. 92-1 at 2−30. These stories show that some prisoners have successfully

  sued Wexford, that Wexford has been involved in labor struggles, and that some states have added

  and dropped Wexford as a medical provider. But they don't show that Wexford has a policy or

  systemic practice of ignoring inmate health in favor of cutting costs—or any of the other policies

  or practices Mr. Jackson alleges.

          Because Mr. Jackson points to no evidence that would allow a reasonable jury to find that

  a Wexford policy, practice, or custom caused him to be denied constitutionally adequate healthcare

  for his toenail fungus, Wexford is entitled to summary judgment.

                       VI.     Mr. Jackson's Motion for Summary Judgment

          The defendants are entitled to summary judgment on all claims. Mr. Jackson's motion for

  summary judgment, dkt. [81], is therefore denied.




                                                    11
Case 1:19-cv-03141-JMS-TAB Document 93 Filed 09/13/21 Page 12 of 12 PageID #: 2210




                                        VII.   Conclusion

         Mr. Jackson's motion to supplement, dkt. [92], is granted. His motion for summary

  judgment, dkt. [81], is denied. The defendants' motion for summary judgment, dkt. [77], is

  granted. Final judgment in accordance with this Order and the Court's August 7, 2019, screening

  order, dkt. [12], shall now enter.

         IT IS SO ORDERED.




           Date: 9/13/2021




  Distribution:

  SAMUEL JACKSON
  913731
  PENDLETON - CF
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Douglass R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com




                                                12
